Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 1 of 8 PageID #: 258




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                          Plaintiff,            )
                                                )
                     v.                         )    No. 1:19-cr-00222-JPH-TAB
                                                )
VINCENT CREWS,                                  ) -01
                                                )
                          Defendant.            )

                           ORDER ON MOTION IN LIMINE

      The government has filed a motion in limine, seeking to bar Defendant

Vincent Crews from offering evidence or argument about the defenses of

necessity, duress, self-defense, or defense of others. 1 Dkt. [44]. For the

reasons that follow, that motion is GRANTED.

                                           I.
                                 Facts and Background

      Mr. Crews is charged with being a felon in possession of a firearm. Dkt.

1. Trial is set for July 6, 2020. Dkt. 57. The government has filed a motion in

limine, seeking to bar Mr. Crews from offering evidence or argument about the

necessity defense. Dkt. 44. The Court accepts as true Defendant’s proffered

facts, United States v. Tokash, 282 F.3d 962, 967 (7th Cir. 2002), and the

background facts in the government’s motion that Mr. Crews does not dispute,

see dkt. 54 at 6.



1In this order, the Court follows United States v. Kilgore, 591 F.3d 890 (7th Cir. 2010),
by referring to these defenses collectively as “necessity,” but the name is not material,
see United States v. Haynes, 143 F.3d 1089, 1091 (7th Cir. 1998).

                                            1
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 2 of 8 PageID #: 259




      At about 2:30 a.m. on June 6, 2019, Mr. Crews and his girlfriend, Cree

Dickerson, were outside Ms. Dickerson’s apartment when they saw a group of

strangers near Ms. Dickerson’s car. Dkt. 54 at 5–6; dkt. 44 at 1. Mr. Crews

had been in a dispute with other people about vandalism to Ms. Dickerson’s

car—its tires had been slashed less than twenty-four hours before, dkt. 54 at

7—and he feared that the people he saw were connected to that dispute, id. at

5.

      Mr. Crews and Ms. Dickerson returned to her second-floor apartment

and locked the front door, which was the only exit. Id. at 5–6. As Mr. Crews

looked out the kitchen window—which overlooks the parking lot and car—he

saw a man he didn’t know coming up the stairs to the apartment complex. Id.

He believed that this person was following him and Ms. Dickerson and

intended to harm them. Id. Mr. Crews yelled at the person, then heard

someone attempt a “soft entry” at their door—turning the doorknob and

bumping a shoulder against the door in an attempt to enter quietly. Id. at 6.

      Ms. Dickerson retrieved her gun but “was unable to fire” it, id. at 9, so

she gave it to Mr. Crews, who fired several shots through the locked door, id. at

6. Mr. Crews then went back to the kitchen window, and, still seeing several

people near Ms. Dickerson’s car, shot at them through the window. Id. at 8.

At some point in these events, Ms. Dickerson called the police. Id. When the

police arrived, they were given the gun and remaining ammunition. Id. at 6.




                                        2
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 3 of 8 PageID #: 260




                                       II.
                                 Applicable Law

      If evidence “clearly would be inadmissible for any purpose,” the Court

may issue a pretrial order in limine excluding it from further consideration.

Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436, 440 (7th Cir. 1997).

Orders in limine thus “ensure the expeditious and evenhanded management of

the trial proceedings” by focusing preparation for trial and streamlining the

trial itself. Id. They “are of course common, and frequently granted, in

criminal as in civil trials.” United States v. Warner, 506 F.3d 517, 523 (7th Cir.

2007). Still, orders in limine are preliminary and “subject to change when the

case unfolds” because actual testimony may differ from a pretrial proffer. Luce

v. United States, 469 U.S. 38, 41 (1984).

      Evidence supporting a defense should be excluded in limine “unless all of

its elements can be established.” Tokash, 282 F.3d at 968 (citation and

quotation omitted). Otherwise, the jury would be burdened with a potpourri of

irrelevant evidence and the trial would be derailed. Id. But a trial judge does

not bind himself by ruling on a motion in limine and “may always change his

mind during the course of a trial.” Ohler v. United States, 529 U.S. 753, 758

n.3 (2000).

                                      III.
                                    Analysis

      The government argues that Mr. Crews cannot proffer facts showing an

imminent threat, so he cannot satisfy the elements of a necessity defense. Dkt.

44 at 9. Mr. Crews objects to having to disclose a necessity defense before the


                                        3
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 4 of 8 PageID #: 261




government rests its case and argues that there was an ongoing threat of harm

justifying his possession of the firearm. Dkt. 54 at 1–2, 7.

      Mr. Crews’s objection is that excluding possible defenses would “unduly

shift the burden of proof” onto him in violation of the Fifth and Sixth

Amendments. Id. He also argues that his “theory of the defense is protected

by the work product doctrine” and may be based on information “protected by

the Attorney-Client Privilege.” Id. at 2. The Seventh Circuit considered and

rejected a similar argument in Tokash, noting that the defendant “fail[ed] to cite

even one case . . . that adheres to the philosophy that a trial court’s ruling on a

motion in limine to preclude a defense trammels a defendant’s constitutional

rights.” 282 F.3d at 968. So too here; Mr. Crews has not cited any authority

supporting his argument that responding to a motion in limine compromises

protected information or constitutional rights. Instead, the Seventh Circuit has

explained that motions in limine “streamline trials and settle evidentiary

disputes in advance, so that trials are not interrupted mid-course [by] lengthy

and complex evidentiary issues.” Id. Motions in limine to exclude evidence of

defenses—such as necessity—are no exception. See Id.

      In unlawful-possession-of-a-firearm cases, the necessity defense is

narrow. United States v. Kilgore, 591 F.3d 890, 893 (7th Cir. 2010). So narrow

that it has only been applied “to the individual who in the heat of a dangerous

moment disarms someone else, thereby possessing a gun briefly in order to

prevent injury to himself.” Id. The defense will “rarely” apply outside that

situation. Id. Indeed, the defense requires a defendant to show that “he faced


                                         4
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 5 of 8 PageID #: 262




an imminent threat of serious bodily injury or death and that he had no

reasonable alternatives to avoid that threat.” Kilgore, 591 F.3d at 893; see

United States v. Jumah, 493 F.3d 868, 874 n.3 (7th Cir. 2007).

      Here, Mr. Crews argues that the defense may apply because he acted in

self-defense or in the defense of others. Dkt. 54 at 4. Both require “an

imminent threat and [ ] no reasonable legal alternatives to avoid that threat,”

Feather, 768 F.3d at 739; accord 7th Cir. Pattern Crim. Jury Instruction 6.01

(requiring “reasonabl[e] belie[f] that force is necessary to defend . . . against the

imminent use of unlawful force.”). Fear of future violence cannot meet this

imminence requirement, see United States v. Haynes, 143 F.3d 1089, 1090

(7th Cir. 1998), because “‘later’ and ‘imminent’ are opposites,” Tokash, 282

F.3d at 970. So, regardless of his subjective beliefs, Mr. Crews must establish

an “actual, imminent threat of physical harm.” Id.

      Mr. Crews has not done so. The proffered facts show that a stranger who

Mr. Crews thought may have been involved in vandalizing Ms. Dickerson’s car

attempted a “soft entry” at the apartment’s locked front door. Dkt. 54 at 6.

That attempted entry did not constitute an imminent threat to Mr. Crews or

Ms. Dickerson because the stranger did not use violence or make threatening

statements or gestures. See Feather, 768 F.3d at 739 (explaining that

imminence requires an “actual . . . threat of physical harm”). And Mr. Crews

has not alleged that the other person had a weapon that could harm a person

through the door. See dkt. 54 at 5–9. He therefore has not proffered facts

suggesting that anyone inside the apartment was imminently threatened, so he


                                          5
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 6 of 8 PageID #: 263




cannot establish the elements of the necessity defense with respect to the

stranger who tried to open the door.

      Nor can Mr. Crews establish the elements of the necessity defense with

respect to the people he shot at from the kitchen window while they were on

the sidewalk near Ms. Dickerson’s car. Mr. Crews has not proffered that any of

those people were armed or trying to shoot at him or Ms. Dickerson, so from

that distance, they could not threaten anyone in the apartment with imminent

harm. Indeed, reaching Mr. Crews and Ms. Dickerson would have required

leaving the area near her car, coming up the sidewalk, and climbing the stairs

to the second floor of the apartment complex—all movements that would be

visible from the kitchen window—before being stopped by the locked apartment

door. See dkt. 54 at 7–8. Under these proffered facts, Mr. Crews cannot show

that he was under imminent threat when he shot at people on the sidewalk

from the second-floor apartment. See Tokash, 282 F.3d at 970 (“‘[L]ater’” and

‘imminent’ are opposites.”).

      In the absence of an imminent threat, Mr. Crews had reasonable legal

alternatives to possessing the firearm that could have mitigated any threat

presented by the people in the parking lot. The police had been called, and Mr.

Crews could have waited for the police to arrive rather than trying to resolve

the situation himself with a gun. But he shot at the strangers instead.

                                     IV.
                                  Conclusion

      The proffered evidence does not show that there was an imminent threat

presented by either the person at the apartment door or the people on the
                                        6
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 7 of 8 PageID #: 264




sidewalk when Mr. Crews possessed the firearm. Therefore, under the evidence

proffered at this stage, Mr. Crews cannot establish the elements of a necessity

defense.

      The Court thus ORDERS that, subject to the evidence presented at trial

and in the absence of leave of Court, counsel for Mr. Crews SHALL NOT:

           •   Reference, imply, or argue self-defense, defense of others,
               necessity, or any related defense.
           •   Elicit testimony or attempt to introduce evidence that would be
               relevant only to self-defense, defense of others, necessity, or any
               related defense.

If Mr. Crews wishes to proffer additional facts on this issue prior to the pretrial

conference or trial, he may do so in another filing. If Mr. Crews believes that

the evidence at trial supports the necessity defense, he shall raise that issue

with the Court outside the presence of the jury. The government’s motion in

limine is GRANTED. Dkt. [44].

SO ORDERED.

Date: 4/17/2020




Distribution:

Peter A. Blackett
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
peter.blackett@usdoj.gov



                                           7
Case 1:19-cr-00222-JPH-TAB Document 58 Filed 04/17/20 Page 8 of 8 PageID #: 265




Amanda Kester
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
amanda.kester@usdoj.gov

Finis Tatum, IV
TATUM LAW GROUP, LLC
ftatum@tlgindy.com




                                      8
